Citation Nr: 1527000	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  11-05 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for attention deficit disorder with hyperactivity (ADHD).


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2006 to July 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a
March 2010 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Waco, Texas.

This matter was remanded by the Board by decision dated April 2014, and it is again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the further delay another remand will cause the Veteran, but to decide this case based on the current evidence of record would be unfairly prejudicial to him.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271   (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.   

The April 2014 Board remand directed a VA examination addendum be obtained, in part to opine in part whether the Veteran's ADHD was subject to a superimposed disease or injury during service, and whether the ADHD progressed at an abnormally high rate during service.  The Board finds the VA examiner's response to these questions inadequate, and so a new VA examination addendum is required.

In April 2014 and January 2015 opinions, the VA examiner stated that "ADHD would be considered a congenital defect as the Veteran was born with the condition.  The Veteran first experienced symptoms of ADHD as a youngster before he entered the military.  For an accurate diagnosis of ADHD, problems with attention and concentration must occur before the age of 12."  

In response to the inquiry of whether the Veteran's ADHD was subject to a superimposed disease or injury during service, the examiner responded that: "It is less likely than not that the Veteran's ADHD was aggravated by another disease or injury."  This response does not answer the Board's question, as the Board asked whether the Veteran's ADHD was subject to a superimposed disease or injury during service, not whether there was aggravation.

Further, the Board decision ordered that: "The examiner should provide a complete rationale for any opinion provided."  In her response, the examiner included no rationale in support of her opinion.

Similarly, in response to the inquiry as to whether the ADHD progressed at an abnormally high rate during service, the examiner opined: "It is less likely than not the Veteran's condition progressed to an abnormally high rate during service."  Again, contrary to the Board's order, the examiner included no rationale explaining her opinion.

Accordingly, the case is REMANDED for the following action:

1.  Request that the January 2012 VA examiner, or another appropriate physician, offer an addendum opinion regarding the Veteran's ADHD.  The entire claims file, including the electronic file and Board remands, must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  

After reviewing the record, the examiner should offer an opinion as
to the following:

(a)  Is it at least as likely as not that ADHD is a congenital defect?  If so, is it at least as likely as not that ADHD was subject to a superimposed disease or injury during service?

(b)  If it is at least as likely as not that ADHD is a congenital disease?  If so, is it at least as likely as not that it manifested during service OR preexisted service, but progressed at an abnormally high rate during service?

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically specify in the examination report, with an explanation as to why.

If further examination of the Veteran is needed, he should be scheduled for an examination.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause to so report.  See 38 C.F.R.
§ 3.655 (2014).

2.  Thereafter, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




